Case: 12-3190   Document: 47      Page: 1   Filed: 05/07/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 STEPHAN D. EVANS,
                     Petitioner,

                            v.

        UNITED STATES POSTAL SERVICE,
                   Respondent.
              ______________________

                       2012-3190
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. SF0752100966-I-2.
                 ______________________

                     ON MOTION
                 ______________________
                       ORDER
     Stephan D. Evans moves to reinstate his petition,
 which was dismissed for failure to file an appendix in
 accordance with this court’s rules. The United States
 Postal Service responds.
    Upon consideration thereof,
    IT IS ORDERED THAT:
Case: 12-3190    Document: 47     Page: 2     Filed: 05/07/2014



 2                                EVANS   v. USPS



     (1) The motion is granted. The mandate is recalled,
 the dismissal order is vacated, and the petition is rein-
 stated.
     (2) The USPS is directed to promptly re-serve Evans
 with its response brief.
     (3) Evans’ reply brief is due within 14 days of the date
 of service of USPS’s responsive brief. Evans shall file the
 appendix within seven days of the date of filing of his
 reply brief.


                                    FOR THE COURT

                                     /s/ Daniel E. O’Toole
                                     Daniel E. O’Toole
                                     Clerk of Court


 s30